Exhibit 10.32

 

FIRST AMENDMENT

 

 

This FIRST AMENDMENT, made and entered into as of this 22nd day of December,
2005, supplements, forms part of, and is subject in all respects to, that
certain Consulting Agreement dated as of January 1, 2002, by and between Waddell
& Reed, Inc. (the “Company”) and Robert L. Hechler (“Consultant”) (the
“Agreement”).  Capitalized terms used herein, unless otherwise defined, have the
meanings specified in the Agreement.

 

WITNESSETH:

 

WHEREAS, the Company and Consultant entered into the Agreement whereby the
Company engaged Consultant as an independent consultant to assist with the daily
business and affairs of the Company; and

 

WHEREAS, the Agreement commenced on January 1, 2002 (the “Effective Date”) and
is effective for five (5) successive years beginning on the Effective Date; and

 

WHEREAS, the Agreement terminates on December 31, 2006 (the “Termination Date”);
and

 

WHEREAS, the Company wishes to retain Consultant’s services for an additional
year beyond the Termination Date; and

 

WHEREAS, Company and Consultant wish to extend the terms of the Agreement and
amend the Agreement to provide for an extension of the Termination Date.

 

NOW, THEREFORE, in recognition of the mutual promises herein, and other good and
valuable consideration, the parties agree as follows:

 

1.                                       The first sentence of Section 2 of the
Agreement is amended to read as follows:

 

The term of this Agreement is six (6) successive years beginning on the
Effective Date, unless terminated earlier as set forth in this Section 2.

 

2.                                       That all other terms of the Agreement
will remain in full force and effect without amendment or interruption.

 

IN WITNESS WHEREOF, each of the parties to this Agreement has caused this
Agreement to be executed as of the date first above written.

 

WADDELL & REED, INC.

CONSULTANT

 

 

 

 

By:

/s/ Daniel P. Connealy

 

By:

/s/ Robert L. Hechler

 

Daniel P. Connealy

Robert L. Hechler

Senior Vice President

 

 

--------------------------------------------------------------------------------